Exhibit 10.1

2006 INCENTIVE COMPENSATION PLAN

The 2006 Incentive Compensation Plan (the “Plan”) is a cash bonus plan in which
the management team of Coinstar, Inc. (the “Company”), including the Company’s
executive officers, are eligible to participate. The Plan provides cash bonuses
based on the achievement of goals relating to the performance of the Company.

The Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) administers the Plan. The Compensation Committee, in
its sole discretion, selects the individuals who shall participate in the Plan
and establishes the performance goal or goals for each participant and the
formulae used to determine the actual bonus (if any) payable to each
participant, assuming the performance goals are achieved.

The target bonus is determined as a percentage of each participant’s base
salary, ranging from 20% to 50%. Payout under the Plan is to be determined as
follows: 60% is paid semi-annually and is based on achievement of certain
semi-annual performance goals related to revenue, growth of the business, cost
management, cross selling and earnings per share for each 6-month period; 20% is
paid semi-annually and is based on the Compensation Committee’s discretion after
evaluating the individual’s performance for each 6-month period; and 20% is paid
annually based on the Compensation Committee’s discretion after evaluating the
management team’s performance for the entire year. Of the 60% attributable to
the achievement of performance goals, participants under the Plan may receive
between 0% and 200% of the target amount, depending on the level of achievement
of the goals. Of the 20% based on the Committee’s discretion, participants under
the Plan may receive between 0% and 200% of the target amount; provided,
however, there is a cap at 100% for the first semi-annual payment. Of the 20%
based on the Committee’s evaluation of the management team’s performance,
participants under the Plan may receive up to 200% of the target amount.

A participant must be employed between January 1, 2006 and June 30, 2006 to be
eligible for the first semi-annual bonus payout. A participant must be employed
between July 1, 2006 and December 31, 2006 to be eligible for the second
semi-annual bonus payment.

Payment of each bonus shall be made as soon as practicable after the end of the
performance period during which the bonus was earned. Each bonus shall be paid
in cash in a single lump sum, subject to payroll taxes and tax withholding.

Each bonus that may become payable under the Plan shall be paid solely from the
general assets of the Company. Nothing in the Plan should be construed to create
a trust or to establish or evidence any participant’s claim of any right to
payment of a bonus other than as an unsecured general creditor with respect to
any payment to which a participant may be entitled.